        Case 1:14-cv-01002-CRC Document 240 Filed 03/11/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



SECURITIES AND EXCHANGE COMMISSION,
                                                          Case No. 1:14-cv-01002 (CRC)
                                    Plaintiff,

                         v.

LAWRENCE P. SCHMIDT, et al.,

                                    Defendants.



              FINAL JUDGMENT AS TO RECEIVERSHIP DEFENDANTS

       The Securities and Exchange Commission having filed a Complaint and Defendants

FutureGen Company d/b/a FutureGen Capital; Commercial Equity Partners, Ltd.; FGC

Distressed Assets Investment #1, LLC; FutureGen Capital DDA CG Fund LLC; FGC Tax Lien

Fund #2, LLC; FGC Trading Fund #1 LLC; FGC SPE No 1 LLC; FGC SPE NO 2 LLC; and

FGC CM Note Fund LLC (collectively, the “Receivership Defendants”), by and through the

Court-appointed Receiver, Marion Hecht, having appeared; consented to the Court’s jurisdiction

over the Receivership Defendants and the subject matter of this action; consented to entry of this

Final Judgment; waived findings of fact and conclusions of law; and waived any right to appeal

from this Final Judgment:


                                                 I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Receivership

Defendants are permanently restrained and enjoined from violating, directly or indirectly,

Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)]


                                                 1
         Case 1:14-cv-01002-CRC Document 240 Filed 03/11/19 Page 2 of 5



and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or

instrumentality of interstate commerce, or of the mails, or of any facility of any national

securities exchange, in connection with the purchase or sale of any security:

       (a)     to employ any device, scheme, or artifice to defraud;

       (b)     to make any untrue statement of a material fact or to omit to state a material fact

               necessary in order to make the statements made, in the light of the circumstances

               under which they were made, not misleading; or

       (c)     to engage in any act, practice, or course of business which operates or would

               operate as a fraud or deceit upon any person.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) the

Receivership Defendants’ officers, agents, servants, employees, and attorneys; and (b) other

persons in active concert or participation with the Receivership Defendants or with anyone

described in (a).


                                                 II.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that the

Receivership Defendants are permanently restrained and enjoined from violating Section 17(a)

of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of

any security by the use of any means or instruments of transportation or communication in

interstate commerce or by use of the mails, directly or indirectly:

       (a)     to employ any device, scheme, or artifice to defraud;




                                                 2
         Case 1:14-cv-01002-CRC Document 240 Filed 03/11/19 Page 3 of 5



       (b)     to obtain money or property by means of any untrue statement of a material fact

               or any omission of a material fact necessary in order to make the statements

               made, in light of the circumstances under which they were made, not misleading;

               or

       (c)     to engage in any transaction, practice, or course of business which operates or

               would operate as a fraud or deceit upon the purchaser.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) the

Receivership Defendants’ officers, agents, servants, employees, and attorneys; and (b) other

persons in active concert or participation with the Receivership Defendants or with anyone

described in (a).


                                                III.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that the

Receivership Defendants are permanently restrained and enjoined from violating Section 5 of the

Securities Act [15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable

exemption:

       (a)     Unless a registration statement is in effect as to a security, making use of any

               means or instruments of transportation or communication in interstate commerce

               or of the mails to sell such security through the use or medium of any prospectus

               or otherwise;

       (b)     Unless a registration statement is in effect as to a security, carrying or causing to

               be carried through the mails or in interstate commerce, by any means or


                                                  3
         Case 1:14-cv-01002-CRC Document 240 Filed 03/11/19 Page 4 of 5



               instruments of transportation, any such security for the purpose of sale or for

               delivery after sale; or

       (c)     Making use of any means or instruments of transportation or communication in

               interstate commerce or of the mails to offer to sell or offer to buy through the use

               or medium of any prospectus or otherwise any security, unless a registration

               statement has been filed with the Commission as to such security, or while the

               registration statement is the subject of a refusal order or stop order or (prior to the

               effective date of the registration statement) any public proceeding or examination

               under Section 8 of the Securities Act [15 U.S.C. § 77h].

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) the

Receivership Defendants’ officers, agents, servants, employees, and attorneys; and (b) other

persons in active concert or participation with the Receivership Defendants or with anyone

described in (a).


                                                 IV.


       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that the

Receivership Defendants’ are jointly and severally liable for disgorgement of $12,025,210,

representing profits gained as a result of the conduct alleged in the Complaint. The obligation of

the Receivership Defendants, but not any obligation of Defendant Lawrence Schmidt, shall be

deemed satisfied by the Court-approved distribution of assets by the Receiver and shall not

extend past the Court-approved closing of the receivership estate.



                                                  4
Case 1:14-cv-01002-CRC Document 240 Filed 03/11/19 Page 5 of 5
